Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claim 1 of the instant invention comprising inter alia a capture and fixation device for capturing and fixing an insertable device to an internal body cavity wall, the device comprising: a needle, wherein the needle inserts into and/or through a body cavity wall; a retractable loop and a plastic sheath located inside the needle, wherein the the plastic sheath surrounds the retractable loop and the retractable loop is deployable through the plastic sheath passable through the needle, wherein the retractable loop is adapted to capture the insertable device once it is in the body cavity and retract into the needle to tighten around the insertable device, a first slideable clamp device located on the needle outside of the body cavity and adapted to clamp the sheath and the retractable loop in a position within the needle so the insertable device is up against an end of the needle; and a second slideable clamp device located on the needle outside of the body cavity and adapted to clamp the needle in a position holding the insertable device in the retractable loop so that the insertable device is fixed in a desired position near the body cavity wall.
Per the amendments filed January 18, 2022, the Applicant is persuasive in remarks that the prior art of record fails to disclose a tool having a capture and fixation a capture and fixation device for capturing and fixing an insertable device to an internal body cavity wall but are silent with respect to the clamp devices as recited in the instant invention, and the ability to selective control fixation of the needle and/of insertable device ensnared at the distal end thereof.  Sugarbaker (US 5279575) discloses the use of clamps to selectively control fixation of various components inserted therethrough  but is silent with respect to a second slideable clamp located solely outside the body cavity and capable of clamping the needle itself in a fixed position, as recited in the instant invention.  Any combination of the prior art to provide the capture and fixation device as claimed would only have been done so with the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
1/31/2022